Case: 4:19-cr-00327-RWS-NAB Doc. #: 168 Filed: 07/16/20 Page: 1 of 2 PageID #: 444




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DISTRICT

 UNITED STATES OF AMERICA,                   )
                                             )
                        Plaintiff,           )
                                             )
                 v.                          )      NO. 4:19 CR 327 RWS NAB
                                             )
 TERRELL REID,                               )
                                             )
                        Defendant.           )

          UNITED STATES OF AMERICA=S PRETRIAL HEARING EXHIBIT LIST

          COMES NOW the United States of America and lists the following exhibits:

          EXHIBIT                                DESCRIPTION
          NUMBER
      1                  One (1) CD containing recordings of phone calls and text messages
                         between HSI Undercover Officer and phone number (281) 736-
                         0754
      1a                 Transcripts of recordings of phone calls between HSI Undercover
                         Officer and phone number (281) 736-0754
      2                  4:19 MJ 1149 JMB April 15, 2019, PLI Affidavit, Affidavit,
                         Warrant, and Order (281) 736-0754
      3                  One (1) USB drive containing Excerpted Video Footage of T. Reid
                         Conducting Purchase of Cocaine from HSI Undercover Officers on
                         April 16, 2019
      4                  U.S. Immigration Customs and Enforcement Statement of Rights
                         and Waiver signed by Terrell Reid on April 16, 2019
      5                  Department of Homeland Security U.S Immigration and Customs
                         Enforcement Consent to Search signed by Terrell Reid on April 16,
                         2019




                                           Page 1 of 2
Case: 4:19-cr-00327-RWS-NAB Doc. #: 168 Filed: 07/16/20 Page: 2 of 2 PageID #: 445




                                               Respectfully submitted,

                                               JEFFREY B. JENSEN
                                               United States Attorney

                                               /s/ Lisa M. Yemm
                                               LISA M. YEMM
                                               Assistant United States Attorney
                                               111 South Tenth Street, 20th Floor
                                               Saint Louis, Missouri 63102
                                               Telephone: (314) 539-2200
                                               Facsimile: (314) 539-3887


                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 16, 2020, the foregoing was filed electronically with the
 Clerk of the Court to be served by operation of the Court's electronic filing system upon the
 following:

                All Attorneys of Record for Defendant.


                                               /s/ Lisa M. Yemm
                                               LISA M. YEMM, #64601MO
                                               Assistant United States Attorney




                                             Page 2 of 2
